Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by counsel for the parties hereto:
That the merchandise covered by the appeals to reappraisement set forth in Schedule A, attached hereto and made a part hereof, consists of wire strand exported from Japan during the period beginning January 17, 1960 and ending September 30, 1960; that wire strand is not identified in the Einal List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of each shipment of wire strand covered by each of the appeals to reappraisement set forth in Schedule A, the prices at which wire strand, such as or similar to the wire strand described on the invoices covered *535by tbe instant appeals to reappraisement were freely sold, or in tbe absence of sales, offered for sale in tbe principal market of Japan in tbe usual wholesale quantity and in tbe ordinary course of trade, for exportation to tbe United States, including tbe cost of all containers and coverings of whatever nature and all other expenses incidental to placing tbe merchandise in condition, packed ready for shipment to tbe United States, was $254 per metric ton for wire strand of % inch diameter and $252. per metric ton for wire strand of 7/m inch diameter (United States funds).
IT IS FURTHER STIPULATED AND AGREED that the appeals to reap-praisement set forth in Schedule A are submitted for decision upon this stipulation and tbe entry file covered by each appeal.
On tbe agreed facts, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended, and that such statutory value therefor is $254 per metric ton for wire strand of %-inch diameter and $252 per metric ton for wire strand of %6-inch diameter (United States funds).
Judgment will be rendered accordingly.